Citation Nr: 0731573	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a seizure 
disorder.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and former spouse


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 through 
January 1973, and from September 1974 through March 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The issue of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's claim for service connection for PTSD was 
denied by the RO in May 2003, and his appeal was not 
perfected.

2. Since May 2003, corroborating evidence with regard to the 
veteran's claimed combat status and in-service stressors has 
been received into the claims folder.

3.  There is sufficient evidence in the claims folder to 
establish the fact that the veteran served in combat in 
Vietnam between May and November 1970.

4.  There is competent medical evidence of record showing 
that the veteran has a current diagnosis of PTSD due to his 
confirmed in-service stressors.

5.  The veteran's claim for service connection for a seizure 
disorder was denied by the RO in May 2003, and he did not 
appeal.

6.  Since May 2003, a medical opinion has been received into 
the record suggesting that there may be a connection between 
the veteran's seizure disorder and his PTSD medication.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302 (2007).

2.  The criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a), 

3.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a seizure 
disorder. 38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence
The veteran is seeking to reopen his claims for service 
connection for both PTSD and a seizure disorder. These claims 
were previously denied in a May 2003 rating decision. The 
PTSD claim was denied due to a lack of verifiable in-service 
stressors, and the seizure disorder claim was denied due to a 
lack of evidence of such a disorder in service.  See May 2003 
rating decision.  A claim that has been denied, and not 
appealed, will not be reopened and allowed, unless new and 
material evidence is presented or secured. 38 U.S.C.A. §§ 
5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302(a).

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). The specified bases for the final 
disallowance must, however, be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

While the RO ultimately reopened the veteran's service 
connection claims and considered them on a de novo basis, the 
Board is not bound by those determinations and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions. See 
Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

PTSD
The evidence submitted since the May 2003 rating decision 
with regard to the veteran's PTSD claim includes written 
statements from the veteran regarding his stressors, updated 
and continuing VA outpatient treatment records, a social 
worker's assessment of the veteran's condition, two 
statements from a soldier that served with the veteran in 
Vietnam, statements from the veteran's former spouse, and 
sworn testimony before both the RO and the Board.

In particular, the veteran submitted several statements 
describing his alleged stressors.  An undated written 
statement received in October 2005 describes an enemy attack 
on the first night he spent with his unit at "FSB Ranch" in 
Cambodia in 1970.  He reported stressful circumstances 
surrounding that enemy attack, including dead bodies strewn 
about the camp's ground following the attack, which piled up 
for days before buried.  To corroborate his claimed 
stressors, the veteran also submitted a statement from a 
fellow soldier who had first hand knowledge of the incident 
described.  See September 2005 buddy statement.  The veteran 
also submitted a photocopy of a May 1970 letter that he wrote 
to his wife from Vietnam describing his position in Cambodia, 
and copies of internet articles describing the fire support 
base taking indirect fire regularly throughout a day in June 
1970.  Because the evidence received into the claims folder 
since the May 2003 rating decision includes clear stressor 
statements accompanied by corroborating evidence, a 
reasonable possibility of substantiating the veteran's claim 
has been raised. Accordingly, the veteran's claim for service 
connection for PTSD is reopened.

Seizure Disorder
The evidence submitted since the May 2003 rating decision 
denying the veteran's seizure disorder claim includes a 
January 2004 statement from the veteran's primary care 
physician at the VA Pahrump Clinic.  In particular, the 
doctor reports on the veteran's current "uncontrolled 
seizure disorder" and makes the following statement:  "His 
medicine for PTSD and depression while somewhat arresting the 
severity of mental illness also contribute to his 
disabilities."  This statement suggests that there may be a 
connection between the veteran's currently diagnosed seizure 
disorder and PTSD, which is granted service connection in the 
decision below.  New medical evidence of a causal connection 
between a current seizure disorder and a service-connected 
disability raises a reasonable possibility of substantiating 
a claim for service connection for a seizure disorder 
secondary to service connected PTSD.  As such, the veteran's 
claim for service connection for a seizure disorder is 
reopened.

Service Connection - PTSD
The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In this matter, the veteran has a clear current PTSD 
diagnosis.  According to the evidence, he first met with a VA 
psychiatrist in May 2002 and was diagnosed with depression at 
that time.  However, further visits revealed his 
preoccupation with his Vietnam experience and in July 2002 
his doctor referred him to the PTSD clinic for evaluation.  
In August 2002, he was given an Axis I diagnosis of PTSD and 
major depression, accompanied by a comprehensive medical 
report describing his symptoms.  Since then, the veteran has 
continued psychiatric treatment as well as group therapy.  
See Las Vegas VA medical center records dated May 2002 to the 
present.  The veteran clearly has a current PTSD diagnosis.  
The question becomes whether the current disability can be 
linked to a verifiable in-service stressor.  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether or not the veteran engaged in 
'combat with the enemy' as established by official records, 
including recognized military combat citations, or the 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat related, the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
'satisfactory,' i.e. credible, and 'consistent with the 
circumstances, conditions or hardships of service.' If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is 
insufficient to establish the incurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony. See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1993).

In this case, the veteran claims to be a combat veteran.  He 
stated at his Board hearing that he was a gunner (1st LG), 
having control over fire direction during combat, with the D-
Battery, 1st Battalion, 23rd Artillery, 3rd Brigade.  See 
hearing transcript at pages 3 and 6-7.  A statement from the 
National Personnel Records Center (NPRC) confirms his 
position as with B Battery, 1st Artillery, 1st Cavalry 
Division, from May 1970 to April 1971.  The veteran's service 
personnel records show that his military occupational 
specialty (MOS) was basic field artillery.  
See form DA-20.  The veteran confirmed that his unit provided 
fire support for the 1st Artillery, 7th Cavalry during his 
time in Vietnam.  See hearing transcript at page 4.  The 
veteran stated that he was constantly involved in combat at 
that time receiving and returning fire.  Id.  He reported 
that on his very first night with the unit it received an 
enemy ground attack and that there was sniper, mortar, and 
rocket fire everyday.  See hearing transcript at page 6-7.  

In support of his claim, the veteran submitted copies of 
several awards he received for his service in Vietnam.  In 
particular, the veteran was awarded the Air Medal for 
participation "in sustained aerial flight, in support of 
combat ground forces in the Republic of Vietnam.  During the 
period of May 1970 to November 1970 he actively participated 
in more than twenty-five aerial missions over hostile 
territory in support of operations against communist 
aggression."  The veteran's DD-214 confirms his receipt of 
"AM."  

Despite the fact that the veteran did not receive a military 
combat citation particularly noting his individual act of 
engaging in combat during his time in Vietnam, the evidence 
supports the notion that he is nonetheless a combat veteran.  
As discussed above, he served in an artillery unit that is 
historically noted to have been engaged in combat with the 
enemy in Vietnam.  He received an award noting his 
participation of aerial missions over hostile territory in 
support of combat ground forces acting against enemy 
aggressors.  The veteran also reported that he was in charge 
of the direction of fire on the ground from his unit.  See 
hearing transcript at page 3.  There is no reason to doubt 
the credibility of the evidence presented.  The veteran in 
this case is a combat veteran and therefore his claimed in-


service stressors need not be corroborated.  See 38 U.S.C.A. 
§ 1154(b); 
38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 
(1996); 
Cohen v. Brown, 10 Vet. App. 128, 142 (1993).

Notwithstanding the notion that the veteran need not 
corroborate his stated stressors, he has adequately done so.  
A fellow soldier submitted a statement in support of the 
veteran's claims.  The soldier confirmed the May 1970 enemy 
ground attack reported by the veteran and confirmed that the 
bodies of the dead were piled and allowed to lie for days in 
the hot sun resulting in a "repulsive odor."  This is 
consistent with the veteran's May 2007 written statement.  
The soldier also confirmed the veteran's testimony that their 
unit received incoming mortar fire almost daily.  See hearing 
testimony at page 7.  The soldier confirmed that he knew of 
these events because he served with the veteran at the 
relevant time and place.

The veteran's medical evidence also shows a consistent 
description of events in Vietnam.  In fact, a July 2006 
outpatient report contains a physician's opinion that the 
veteran is oriented as to person, place and time; his 
thoughts and memory are within normal limits; there is no 
evidence of hallucinations or malingering; and he does not 
suffer from a personality disorder, and therefore "the facts 
of this case may be taken at face value to represent the 
truth as the veteran reports it."

There is essentially no reason to doubt the veteran's 
reported stressors.  He has been consistent in reporting them 
and has submitted sufficient supporting evidence to 
corroborate them.

The most recent medical evidence in the claims folder is an 
April 2007 VA mental health outpatient note.  The examiner 
clearly diagnoses PTSD resulting from the veteran's service 
in Vietnam.  The evidence of record, therefore, clearly shows 
that the veteran has a current PTSD diagnosis, as well as a 
link, established by medical evidence, between current 
symptoms and the veteran's in-service stressors.  38 C.F.R. 
§ 3.304(f).  Service connection for PTSD is warranted.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with here is not 
warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the veteran in the development 
of this claim. 
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence was received to reopen the claim 
for service connection for PTSD.

New and material evidence was received to reopen the claim 
for service connection for a seizure disorder; to this extent 
only this claim is granted.

Entitlement to service connection for PTSD is granted.


REMAND

The veteran's claim for service connection for a seizure 
disorder is not yet ready for appellate review.  To date, VA 
has not afforded the veteran a VA examination with regard to 
this claim.  VA will provide a medical examination if it 
determines that such an examination is necessary to decide 
the claim. A medical examination is necessary if the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but does contain evidence of a 
current disability or recurrent symptoms of a disability, 
evidence of an event, injury or disease in service, and 
indications that the current disability may be associated 
with the injury in service. 38 C.F.R. § 3.159(d) (2007).



In this case, the medical evidence shows an onset of a 
seizure disorder in or around July 1997.  See emergency 
treatment records from VAMC - Nellis dated July 1997.  
Evidence of treatment for seizures is continuous from that 
time through the present.  See October 2006 diagnosis of 
complex partial seizures.  An examination for this disability 
is warranted if there is sufficient evidence of an event, 
injury or disease in service and indications that the current 
seizure disorder may be associated with that in-service 
event, injury or disease.  38 C.F.R. § 3.159(d) (2007).  A 
review of the record reveals that the veteran was briefly 
treated for having "blacked out" in November 1969.  See 
service medical records.  Also in service, the veteran was 
treated after having been hit in the head with a hammer.  See 
February 1976 service medical records.  The veteran's former 
spouse has also stated that immediately following his return 
from service, the veteran would have jerking movements in his 
sleep and sometimes half of his body would get stiff.  See 
May 2007 statement from the veteran's former spouse.  This 
evidence suggests that the veteran's current seizure disorder 
may have manifested in service.  

Also of record is a January 2004 statement from the veteran's 
VA primary care physician.  He suggests that the veteran's 
PTSD medications "contribute to his disabilities."  This 
raises the question of whether service connection for a 
seizure disorder may be warranted on a secondary basis under 
38 C.F.R. § 3.310 (2007).

A VA medical examination and opinion is needed to answer 
these questions.  Because the evidence shows a current 
disability that may have manifested in service, an 
examination and opinion is warranted under 38 C.F.R. § 
3.159(d) (2007).

Also, because the medical evidence raises the issue of 
whether service connection is warranted on a secondary basis, 
corrective notice is required under 38 C.F.R. § 3.159(b) to 
inform the veteran of the evidence necessary to establish his 
claim under 38 C.F.R. § 3.310.



Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran of the evidence 
necessary to establish his claim that 
service connection is warranted for a 
seizure disorder, including as secondary 
to service-connected PTSD.

2. Afford the veteran a VA examination to 
determine the nature and etiology of the 
veteran's seizure disorder.  The veteran 
should be fully examined, with all 
relevant testing afforded him, as 
appropriate.  A copy of the claims folder 
should be provided to the examiner.  The 
examiner is asked to fully diagnose any 
current seizure disorder and also to 
provide an opinion regarding the etiology 
of the veteran's seizure disorder by 
addressing the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's seizure disorder was caused by 
any incident during service, or initially 
manifested in service, or is associated 
with any current PTSD medication?  A 
complete rationale should be provided for 
any opinion expressed.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


